UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-7363


STEVEN E. TARPLEY,

                    Plaintiff - Appellant,

             v.

STEPHEN T. MOYER, Interm Secretary, Department of Public Safety &
Correctional Services; WARDEN BOBBY P. SHEARIN; FRANK B. BISHOP,
JR.; RICHARD S. MILLER, Acting Warden of North Branch Correctional
Facility; CARROLL A. PARRISH; J. MICHAEL STOUFFER; WENDELL M.
FRANCE, Acting Deputy Secretary of Operations; SGT. BRIAN W. CUSTER;
SGT. LEAH A. YOUNGBLOOD; C.O. II ZACHERY D. GENTZLER; C.O. II
CORY A. DOLLEY; LT. BRADLEY A. WILT; C.O. II NICHOLAS J. SOLTAS;
C.O. MAJOR RONALD R. STOTTLER; C.O. MAJOR ROBERT M. FRIEND;
RICHARD S. RODERICK, Correctional Case Managment Manager; C.O. II
STEVEN J. MILLER, JR.; SGT. WALTER E. ISER, JR.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:15-cv-01132-GLR)


Submitted: May 23, 2017                                         Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Steven E. Tarpley, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Steven E. Tarpley appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Tarpley v. Moyer, No.

1:15-cv-01132-GLR (D. Md. Sept. 21, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3